218 F.3d 798 (7th Cir. 2000)
ANN M. HOSTETLER,    Plaintiff-Appellant,v.QUALITY DINING, INC.,    Defendant-Appellee.
No. 98-2386
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 7, 1999Decided June 29, 2000

Appeal from the United States District Court  for the Northern District of Indiana, South Bend Division.  No. 97 C 160--Robin D. Pierce, Magistrate Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted]
Before FLAUM, EASTERBROOK, and ROVNER, Circuit  Judges.
ROVNER, Circuit Judge.


1
Ann Hostetler alleges  that a fellow supervisory employee at a South  Bend, Indiana Burger King grabbed her face one  day at work and stuck his tongue down her throat.  On the following day, he tried to kiss her again  and when she struggled to evade him, he began to  unfasten her brassiere, threatening to "undo it  all the way." When Hostetler reported these  incidents to her superiors, her district manager  allegedly remarked that he dealt with his  problems by getting rid of them. Days later,  Hostetler was transferred to a distant Burger  King location. She later filed this sex  discrimination suit against her employer under  Title VII of the Civil Rights Act of 1964, 42  U.S.C. sec. 2000e-2(a)(1), contending that she  had endured a hostile working environment as a  result of the alleged harassment. See Meritor  Sav. Bank, FSB v. Vinson, 477 U.S. 57, 66, 106 S.  Ct. 2399, 2405 (1986). The district court granted  summary judgment to the defendant, reasoning that  the harassment Hostetler describes was not  severe, see id. at 67, 106 S. Ct. at 2405; Saxton  v. American Tel. & Tel. Co., 10 F.3d 526, 533 (7th  Cir. 1993), and that, in any event, her employer  absolved itself of liability by responding to her  complaint with steps reasonably designed to  preclude further harassment, see, e.g.,  Adusumilli v. City of Chicago, 164 F.3d 353, 361  (7th Cir. 1998), cert. denied, 120 S. Ct. 450  (1999). Hostetler v. Quality Dining, Inc., 1998 WL 456436 (N.D. Ind. April 23). Although a finder  of fact might reach the same conclusions after a  trial, we do not believe it appropriate to hold,  as a matter of law, that the alleged harassment  was not severe or that her employer's response  was non-negligent. We therefore reverse the grant  of summary judgment.

I.

2
The facts that follow represent a reading of  the record that is favorable to Hostetler. We  have noted some of the factual matters that are  in dispute, but as this case was resolved against  Hostetler on summary judgment, we are of course  obligated to credit her version of events over  the defendant's. E.g., Valance v. Wisel, 110 F.3d 1269, 1276 (7th Cir. 1997).


3
Quality Dining, Inc. ("Quality"), through its  subsidiary Bravokilo, Inc., owns some twenty-four  Burger King restaurants in Northern Indiana.  Hostetler began work for Quality in 1993 as a  managerial employee. As a supervisor, Hostetler  was subject to transfer on an as needed basis  among the various restaurants that Quality owned,  and over the next several years, she worked at a  number of different Burger King stores in South  Bend and Mishawaka, Indiana.


4
In June of 1996, Hostetler was working as a  first assistant supervisor at the Burger King on  Ireland Road in South Bend. As a first assistant,  Hostetler reported to both the store and district  managers. Kim Ridenour was the store manager at  that time. Jim Kochan was the district manager,  and in that capacity looked after all of the  stores in South Bend and Mishawaka.


5
Hostetler asserts that she was at work on June  3, using the computer in the restaurant's cash  booth, when Tim Payton, a second assistant  supervisor, grabbed her face and "stuck his  tongue down [her] throat." Hostetler Dep. 44. She  pulled away from him, gathered her belongings,  and left the store at once, although her shift  was not yet complete. She made no report of the  incident to Ridenour at that time.


6
On the following day, Hostetler was again doing  some work on the computer in the restaurant's  office. Her back was to the office door, and as  she was preoccupied with the task at hand, she  did not turn when Payton entered the room. He  came up from behind her, took her face in his  hands, and turned it toward him. Thinking that he  was about to kiss her again, Hostetler bent over  and placed her head between her knees. Payton  then placed his hands on her back, grasped her  brassiere, and began to unfasten it. Hostetler  told him to take his hands off her, which  prompted him to laugh and say that "he would undo  it all the way." Hostetler Dep. 48. Payton  managed to unfasten four of the five snaps on  Hostetler's bra before Sabrina Ludwig, another  store employee, walked into the office. Payton  left the area abruptly.


7
One other episode requires mention. Either  before the incident of June 3 or after the  incident of June 4--but either way during the  same week as these two incidents--Payton  approached Hostetler as she was serving customers  at the counter and told her, in crude terms, that  he could perform oral sex on her so effectively  that "[she] would do cartwheels." Hostetler Dep.  49.


8
After the June 4 incident, Hostetler decided to  report the harassment to her superiors. The  ensuing chronology is in some dispute. Hostetler,  Ridenour, and Kochan have all given accounts that  differ in certain respects. Again, as this case  comes to us on summary judgment, we of course are  compelled to credit Hostetler's recitation of  events.


9
Hostetler telephoned Ridenour on June 4 and  reported the harassment. Hostetler told Ridenour  that she "didn't think [Payton] needed to be  fired, he just needed to be talked to." Hostetler  Dep. 62. Ridenour said that she would bring the  matter to Kochan's attention the next day when  she met with him. Hostetler saw Ridenour the  following day and asked how the discussion had  gone, but Ridenour said that she had forgotten to  mention the harassment. Ridenour again promised  to speak with Kochan, but when Hostetler followed  up with her late in the day on June 6, she had  still not done so. At that point, Hostetler opted  to leave Kochan a voice message. In that message,  which Quality later transcribed, Hostetler  detailed the harassment that had occurred on June  3 and 4 and requested Kochan to "take care of  it."1


10
Kochan was on vacation from June 6 through June  9,2 but he met with Hostetler and Ridenour  regarding the reported harassment on June 10. As  Hostetler recounts the meeting, Kochan accused  her of lying and noted that Payton had denied her  allegations. Kochan asked Hostetler, "Do you know  what I do when I have problems, Ann?" When  Hostetler said she did not, Kochan told her, "I  get rid of them." Hostetler Dep. 67. Hostetler  took Kochan to mean that he might transfer her,  and she pleaded with him not to do so; Kochan  said he would think about it. Then, after noting  that he had a copy of Hostetler's voice message,  Kochan asked Ridenour whether she had any  problems with Hostetler's work performance.  Ridenour expressed concern over the fact that  Hostetler had left work early on June 3 (after  Payton had kissed her).3


11
On June 12, Quality transferred Hostetler to a  Burger King in Goshen, Indiana. According to  Kochan, the district manager for the Goshen area,  T. K. Brenneman, had asked him whether he could  spare an employee for a store in his district  that was managerially short-staffed. Kochan avers  that he thought of Hostetler, because the Ireland  Road store was "heavy" with supervisory employees  and because he knew that Hostetler and Ridenour  had a personality conflict. Kochan Dep. 34, 36.  Brenneman had also worked with Hostetler before  and purportedly was pleased at the prospect of  having her join his staff. Such transfers are  commonplace at Quality, and Kochan asserts that  the move was not intended to punish her.  Hostetler suspected otherwise, in light of  Kochan's prior remark about getting rid of his  problems.4


12
The transfer to Goshen proved to be a hardship  for Hostetler. The commute to and from the Goshen  store consumed two and one-half hours of  Hostetler's day. At the outset, Hostetler was  assigned to close the store nearly every evening,  which meant that she worked until 4:00 a.m. This  made it difficult for Hostetler, once she  returned home, to rise with her daughters in the  morning. She would also be assigned to work  fourteen to sixteen-hour days and then be  scheduled to return to the store after only six  hours off.


13
Meanwhile, Hostetler's transfer left the Ireland  Road Burger King in South Bendwith no first  assistant supervisors. None of the second  assistants was qualified for promotion to first  assistant, so Hostetler's position was left  unfilled. This posed no problem for the store,  Ridenour testified, because second assistants  could perform nearly all functions that first  assistants could. One exception was that only a  first assistant could manage a store without  supervision from the store manager. Thus, to the  extent that Ridenour permitted second assistants  to run the store in her absence, she may have  done so in violation of Quality's rules.


14
After six weeks at the Goshen store, Hostetler  asked for another assignment. Hostetler spoke  with Jerry Fitzpatrick, Kochan's superior, and  complained that the company had sent her to  Goshen as punishment for complaining about  Payton. Fitzpatrick denied her assertion:


15
I don't care what happened between you and Mr.  Payton. What happened between you and Mr. Payton,  happened between you and Mr. Payton. All I care  about is resolving our business relationship so  that you can be happy and I can be happy and my  business can be productive.


16
Hostetler Dep. 84-85.5 Fitzpatrick also  emphasized that Hostetler was a valued employee:


17
[Y]ou didn't get transferred because of anything  that you did wrong, Ann. You got transferred  because we need a good player. You're one of our  best players. You've got a future with our  company.


18
Hostetler Dep. 84. "Bologna," Hostetler retorted.  Id. "You don't send your best player off to  another team." Id. Fitzpatrick predicted that she  would "get the point" the following week,  informing her that she would be transferred to  the Lincoln Way East store in Mishawaka and  promoted to store manager. Id. at 85.


19
Notwithstanding her reassignment and promotion,  Hostetler decided to leave the company. She  resigned in August 1996 and subsequently went to  work for a competing fast food chain. She has  sought counseling for the trauma that she  attributes to the alleged harassment that gave  rise to this suit, and at the time of her  deposition was taking Prozac "because [her]  nerves [were] a wreck." Hostetler Dep. 92.


20
After reviewing the record, the district court  concluded that Quality was entitled to summary  judgment on either of two grounds. The court  noted that a hostile environment claim requires  proof of harassment sufficiently severe or  pervasive to alter the plaintiff's working  environment. Hostetler v. Quality Dining, Inc.,  1998 WL 456436, at *8, quoting Meritor Sav. Bank,  FSB v. Vinson, supra, 477 U.S. at 67, 106 S. Ct.  at 2405. The small number of acts alleged, taking  place as they did over a matter of days, ruled  out any argument that the harassment was  pervasive. 1998 WL 456436, at *11; see Saxton v.  American Tel. & Tel. Co., supra, 10 F.3d at 533  ("'relatively isolated' instances of non-severe  misconduct will not support a hostile environment  claim"), quoting Weiss v. Coca-Cola Bottling Co.  of Chicago, 990 F.2d 333, 337 (7th Cir. 1993).


21
In the district court's view, the harassment of  which Hostetler complained could not be described  as severe. 1998 WL 456436, at *11. In previous  cases, we had deemed certain manifestations of  physical harassment--including attempts to kiss  a co-worker, touching her on the shoulder or  thigh, and jumping out of bushes and attempting  to grab the plaintiff--not to be severe. See  Weiss, 990 F.2d at 337; Saxton, 10 F.3d at 533-  34. The district court viewed the acts described  by Hostetler as comparable. 1998 WL 456436, at  *10. The court also cited Hostetler's own  testimony as evidence that the conduct in  question fell into the category of merely vulgar  and inappropriate behavior rather than actionable  harassment. Id. at *11. In describing the voice  mail she had left Kochan, Hostetler had  testified:


22
I told him--I kind of chuckled and said, "We all  know that I'm gifted on top. I don't have one or  two snaps on my bra." I said, "I don't think that  he should be fired, but you definitely need to  speak to him, because we wouldn't want somebody's  father or mother coming in here and killing this  man because he's messed with their kid."


23
Hostetler Dep. 65. In the court's view,  "[Hostetler's] own comments speak more to the  inappropriateness of Mr. Payton's remarks and  actions, rather than to a severe, hostile, or  intimidating environment." 1998 WL 456436, at  *11.


24
Alternatively, assuming that Payton's actions  were severe enough to constitute actionable  harassment, Quality could not be held liable for  those actions because, once notified of the  harassment, it "responded promptly and took  reasonable steps to resolve the problem." Id. at  *12, citing Baskerville v. Culligan Int'l Co., 50 F.3d 428, 431 (7th Cir. 1995). The court noted  first that Kochan was the individual responsible  for handling personnel problems, and as soon as  he had received Hostetler's voice message, he had  scheduled meetings with the persons involved for  the morning of his return to work from vacation.  1998 WL 456436, at *13. Second, although  Hostetler suggested that Quality had not  disciplined Payton appropriately, the court noted  that she herself had said he should not be fired,  but rather "talked to," and talked to he was. Id.  Finally, the court rejected Hostetler's  contention that her transfer to Goshen was a  negligent response to the harassment. Kochan's  deposition testimony established that the company  transferred Hostetler at least in part in order  to accommodate the need for additional managerial  employees at the Goshen restaurant and to resolve  a personality conflict between Hostetler and  Ridenour. Id.; see n.7, infra. Although the  transfer imposed some hardships on Hostetler, "it  also served a legitimate business purpose while  separating her from the accused harasser." 1998 WL 456436, at *14.

II.

25
"Summary judgment is appropriate if there is no  genuine issue of material fact and the moving  party is entitled to judgment as a matter of  law." Shermer v. Illinois Dep't of Transp., 171 F.3d 475, 477 (7th Cir. 1999). We review the  district court's summary judgment ruling de novo,  construing the record in the light most favorable  to the non-movant, Hostetler. E.g., Dawn Equip.  Co. v. Micro Trak Sys., Inc., 186 F.3d 981, 986  (7th Cir. 1999). So long as no reasonable finder  of fact could find for Hostetler, summary  judgment is mandatory. Fed. R. Civ. P. 56(c); Matney  v. County of Kenosha, 86 F.3d 692, 695 (7th Cir.  1996). If, however, the record leaves room for a  finding in Hostetler's favor, then we must  reverse the grant of summary judgment and remand  for a trial. See Bultemeyer v. Fort Wayne  Community Schools, 100 F.3d 1281, 1283 (7th Cir.  1996), citing Anderson v. Liberty Lobby, Inc.,  477 U.S. 242, 250, 106 S. Ct. 2505, 2511 (1986).

A.

26
As the district court recognized, sexual  harassment is actionable under Title VII only  when it is "sufficiently severe or pervasive 'to  alter the conditions of [the victim's] employment  and create an abusive working environment.'"  Meritor Sav. Bank, 477 U.S. at 67, 106 S. Ct. at  2405, quoting Henson v. City of Dundee, 682 F.2d 897, 904 (11th Cir. 1982). Whether the harassment  rises to this level turns on a constellation of  factors that include "the frequency of the  discriminatory conduct; its severity; whether it  is physically threatening or humiliating, or a  mere offensive utterance; and whether it  unreasonably interferes with an employee's work  performance." Harris v. Forklift Sys., Inc., 510 U.S. 17, 23, 114 S. Ct. 367, 371 (1993); see also  Faragher v. City of Boca Raton, 524 U.S. 775,  787-88, 118 S. Ct. 2275, 2283 (1998). We also  assess the impact of the harassment upon the  plaintiff's work environment both objectively and  subjectively. The work environment cannot be  described as "hostile" for purposes of Title VII  unless a reasonable person would find it  offensive and the plaintiff actually perceived it  as such. Faragher, 118 S. Ct. at 2283, citing  Harris, 510 U.S. at 21-22, 114 S. Ct. 370-71.


27
We may make short work of the subjective  inquiry, for the record readily supports the  inference that Hostetler perceived her work  environment as hostile as a result of the  harassment. She left work abruptly after the June  3rd incident, when Payton kissed (or tongued)  her. The following day, when Payton approached  Hostetler from behind, grasped her face, and  turned it toward him, she immediately bent over  and placed her head between her knees in an  effort to avoid a second "kiss." Promptly after  that encounter, she reported Payton's conduct to  Ridenour. Moreover, after she perceived that  Ridenour was not pursuing the matter in a timely  matter with Kochan, Hostetler left a voice  message for him herself, reiterating that she  found Payton's behavior "unacceptable" and asking  Kochan to "take care of it." See n. 1, supra.  These actions bespeak concern over Payton's  actions and an unwillingness to tolerate further  harassment.


28
Whether Hostetler's work environment objectively  could be described as hostile is a somewhat  closer question. The Supreme Court has reminded  us that "the objective severity of the harassment  should be judged from the perspective of a  reasonable person in the plaintiff's position,  considering 'all the circumstances.'" Oncale v.  Sundowner Offshore Servs., Inc., 523 U.S. 75, 81,  118 S. Ct. 998, 1003 (1998), quoting Harris, 510 U.S. at 23, 114 S. Ct. at 371. That assessment  also must be made with "an appropriate  sensitivity to social context," 523 U.S. at 82,  118 S. Ct. at 1003, lest Title VII become a  "general civility code for the American  workplace," id. 80, 118 S. Ct. at 1002. As we  observed in Baskerville:


29
Drawing the line is not always easy. On one side  lie sexual assaults; other physical contact,  whether amorous or hostile, for which there is no  consent express or implied; uninvited sexual  solicitations; intimidating words or acts;  obscene language or gestures; pornographic  pictures. Meritor Savings Bank v. Vinson, 477 U.S. 57, 67, 106 S. Ct. 2399, 2405-06, 91 L. Ed. 2d 49 (1986); Harris v. Forklift Systems, Inc., 510 U.S. 17, 21, 114 S. Ct. 367, 370, 126 L. Ed. 2d 295  (1993); Carr v. Allison Gas Turbine Division, 32 F.3d 1007, 1009-10 (7th Cir. 1994). On the other  side lies the occasional vulgar banter, tinged  with sexual innuendo, of coarse or boorish  workers. Meritor Savings Bank v. Vinson, supra,  477 U.S. at 61, 106 S. Ct. at 2402-03; Rabidue v.  Osceola Refining Co., 805 F.2d 611, 620-21 (6th  Cir. 1986); Katz v. Dole, 709 F.2d 251, 256 (4th  Cir. 1983). We spoke in Carr of "the line that  separates the merely vulgar and mildly offensive  from the deeply offensive and sexually  harassing." 32 F.3d at 1010. It is not a bright  line, obviously, this line between a merely  unpleasant working environment on the one hand  and a hostile or deeply repugnant one on the  other . . . . 50 F.3d at 430-31.


30
We have no doubt that the type of conduct at  issue here falls on the actionable side of the  line dividing abusive conduct from behavior that  is merely vulgar or mildly offensive. Two of the  three acts at issue in this case involved  unwelcome, forcible physical contact of a rather  intimate nature. Having a co-worker insert his  tongue into one's mouth without invitation and  having one's brassiere nearly removed is not  conduct that would be anticipated in the  workplace, and certainly not in a family  restaurant. A reasonable person in Hostetler's  position might well experience that type of  behavior as humiliating, and quite possibly  threatening. See Harris, 510 U.S. at 23, 114 S.  Ct. at 371. Even the lewd remark that Payton  allegedly made to Hostetler was more than a  casual obscenity. Referring as it did to a  hypothetical sexual act between Hostetler and  Payton, it readily could be interpreted as an  (uninvited) sexual proposition. These were not,  in sum, petty vulgarities with the potential to  annoy but not to objectively transform the  workplace to a degree that implicates Title VII.  A workplace rife with the behavior Hostetler  describes could readily be described as a hostile  working environment. See generally Harris, 510 U.S. at 21-22, 114 S. Ct. at 370-71.


31
The more specific, and more difficult, question  that we must answer is whether the behavior was  so serious that the finder of fact could label  Hostetler's work environment hostile  notwithstanding the limited number of the acts  involved. Harassment need not be severe and  pervasive to impose liability; one or the other  will do. Smith v. Sheahan, 189 F.3d 529, 533 (7th  Cir. 1999); see Harris, 510 U.S. at 21, 114 S.  Ct. at 370; Meritor, 477 U.S. at 66, 106 S. Ct.  at 2405. There is no "magic number" of incidents  required to establish a hostile environment. Doe  v. R.R. Donnelley & Sons Co., 42 F.3d 439, 445  (7th Cir. 1994), citing Rodgers v. Western-  Southern Life Ins. Co., 12 F.3d 668, 674 (7th Cir.  1993). We have repeatedly recognized that even  one act of harassment will suffice if it is  egregious. See Smith, 189 F.3d at 533-34; DiCenso  v. Cisneros, 96 F.3d 1004, 1009 (7th Cir. 1996);  Daniels v. Essex Group, Inc., 937 F.2d 1264,  1273-74 & n.4 (7th Cir. 1991); King v. Board of  Regents of Univ. of Wis. Sys., 898 F.2d 533, 537  (7th Cir. 1990); Bohen v. City of East Chicago,  Indiana, 799 F.2d 1180, 1186-87 (7th Cir. 1986);  see also Guess v. Bethlehem Steel Corp., 913 F.2d 463, 464 (7th Cir. 1990) (implicitly assuming  single act sufficient to establish hostile  environment).


32
The two principal acts at issue in this case  were physical, rather than verbal harassment.  Physical harassment lies along a continuum just  as verbal harassment does. There are some forms  of physical contact which, although unwelcome and  uncomfortable for the person touched, are  relatively minor. Cumulatively or in conjunction  with other harassment, such acts might become  sufficiently pervasive to support a hostile  environment claim, but if few and far between  they typically will not be severe enough to be  actionable in and of themselves. A hand on the  shoulder, a brief hug, or a peck on the cheek lie  at this end of the spectrum. Even more intimate  or more crude physical acts--a hand on the thigh,  a kiss on the lips, a pinch of the buttocks--may  be considered insufficiently abusive to be  described as "severe" when they occur in  isolation. See Adusumilli v. City of Chicago,  supra, 164 F.3d at 361-62; Koelsch v. Beltone  Elecs. Corp., 46 F.3d 705, 706-07, 708 (7th Cir.  1995); Saxton, 10 F.3d at 528, 534; Weiss, 990 F.2d at 337; Scott v. Sears, Roebuck & Co., 798 F.2d 210, 211-12, 213-14 (7th Cir. 1986). But the  acts described in these cases lie at the outer  boundaries of conduct that can be labeled non-  severe at the summary judgment stage. When the  harassment moves beyond the sort of casual  contact which (if it were consensual) might be  expected between friendly co-workers, and  manifests in more intimate, intrusive forms of  contact, it becomes increasingly difficult to  write the conduct off as a pedestrian annoyance.  Recall that the types of physical acts we are  discussing in this case already place us within  the realm of conduct that unquestionably is  harassing. See Baskerville, 50 F.3d at 430-31.  The sole question is whether these acts are  severe enough, without the added weight of  repetition over time or cumulation with other  acts of harassment, to stand alone as the basis  for a harassment claim. Holding such acts not to be severe as a matter of law is another way of  saying that no reasonable person could think them  serious enough to alter the plaintiff's work  environment. See Harris, 510 U.S. at 21-22; 114  S. Ct. at 370; Bermudez v. TRC Holdings, Inc.,  138 F.3d 1176, 1181 (7th Cir. 1998). That  proposition becomes dubious when the conduct at  issue involves unwelcome contact with the  intimate parts of one's body. Cf. DiCenso, 96 F.3d at 1009 (noting that harasser "did not touch  an intimate body part").


33
The physical, intimate, and forcible character  of the acts at issue here persuades us that a  factfinder could deem Hostetler's work  environment hostile. Accepting Hostetler's  version of events as true, her co-worker did not  simply steal a quick kiss from her lips, but,  holding her face in his hands, forced his tongue  into her mouth. When Hostetler subsequently used  her body to shield herself from an apparent  repeat of that intrusion, Payton began to  unfasten her bra, threatening to do so completely  and stopping only when another employee entered  the office. These acts exceed the kind of fumbled  and inappropriate attempts to kiss or embrace the  plaintiff that we dealt with in Saxton, Weiss,  and like cases. A factfinder reasonably could  interpret the alleged course of conduct as  sufficiently invasive, humiliating, and  threatening to poison Hostetler's working  environment--indeed, overtones of an attempted  sexual assault can be seen in the second incident  in particular.


34
That Hostetler herself was of the view that  Payton should not be fired, but spoken to--a fact  on which the district court and Quality have  placed some emphasis, 1998 WL 456436, at *11;  Quality Br. at 21-22--does not speak to the  objective severity of the harassment. Even as  evidence of Hostetler's own thoughts, it bears on  the manner in which Payton was to be disciplined  rather than the gravity of the harassment. It  certainly does not detract from the proposition  that Hostetler subjectively found the harassment  abusive and wanted it stopped, or that a  reasonable person would feel the same. The remark  reflects nothing more than Hostetler's subjective  perception that talking to Payton would suffice  to achieve that end.6

B.

35
As this is a case of co-worker harassment,  Quality7 will not be liable for the hostile  environment absent proof that it failed to take  appropriate remedial measures once apprised of  the harassment. Adusumilli v. City of Chicago,  supra, 164 F.3d at 361, citing Baskerville v.  Culligan Int'l Co., supra, 50 F.3d at 43 132; Doe  v. R.R. Donnelley & Sons Co., supra, 42 F.3d at  446; Guess, 913 F.2d at 465; 29 C.F.R. sec.  1604.1 l(d). Hostetler contends that the  company's response was negligent in two respects:  first, Ridenour and Kochan waited until June 10,  six days after she first reported the harassment,  to address her complaint; and second, the company  resolved the situation in part by transferring  Hostetler to a highly inconvenient location.


36
We need not consider whether a six-day delay in  responding to Hostetler's complaint might be  negligent. An employer is no doubt obligated to  act with dispatch when it is informed that an  employee is effectively assaulting his co-  workers. See Baskerville, 50 F.3d at 432. But in  this case there is no evidence that Hostetler was  in any way injured by Quality's failure to act  more quickly. There is, for example, no proof to  the effect that the harassment continued after  June 4, when Hostetler first reported the  harassment to Ridenour. It is possible that  Hostetler was verbally harassed in the interim  between June 4 and June 10. We know from  Hostetler's testimony that either before the June  3rd incident or after the June 4th incident,  Payton purportedly made the lewd remark to  Hostetler as she was waiting on customers. Yet,  given Hostetler's inability to recall the timing  of that remark more precisely, there is no proof  that the remark, or any other harassment, post-  dated her complaint to Ridenour. See Avery v.  Mapco Gas Prods., Inc., 18 F.3d 448, 453-54 (7th  Cir. 1994). Indeed, the record does not even tell  us whether Hostetler and Payton worked any shifts  together between June 4 and June 10. Cf.  Adusumilli, 164 F.3d at 362 (in some cases, mere  presence of harasser can create hostile work  environment). Under these circumstances, there  would be no point in us determining whether the  circumstances obligated Quality to act more  quickly than Hostetler asserts that it did.


37
The factfinder could determine that when Quality  did act, one of the steps it took in response to  the harassment allegations was to transfer  Hostetler to another location. That point is  disputed.8 As we have noted, Kochan avers that  he made the transfer decision when Brenneman, the  manager of the Goshen district, told him that he  needed an additional supervisor to cope with a  shortage at the Goshen restaurant. Hostetler  seemed like the logical choice to Kochan because  the Ireland Road store where Hostetler worked had  a surplus of managers, there was a personality  conflict between Hostetler and Ridenour, and  Brenneman knew and liked Hostetler. Nonetheless,  a factfinder might infer from Kochan's purported  remark to Hostetler two days earlier that he  deals with his problems by getting rid of them  that Kochan was predisposed to transfer Hostetler  out of his district in order to resolve her  complaint. The factfinder might also find it  noteworthy that Kochan chose to transfer  Hostetler notwithstanding the fact that her  departure from the Ireland Road store in South  Bend apparently left no one at that location who  could, consistent with company policy, manage the  store in Ridenour's absence. We shall therefore  assume for the remainder of our discussion that  Quality did, in fact, transfer Hostetler to  Goshen in whole or in part as a means of  addressing her charge of harassment. The  factfinder might determine otherwise, of course.  In that event, there would be no need to consider  the propriety of the transfer as a remedial  measure. But as this is summary judgment, we  shall proceed on the assumption that the transfer  was made to resolve the situation between  Hostetler and Payton.


38
Hostetler is not asserting that the transfer  failed to stop the harassment.9 So far as the  record reveals, once Hostetler was transferred,  she never had any contact with Payton again.  Nonetheless, she argues that the transfer was  inappropriate as a remedial measure because it  left her worse off than she was before the  harassment occurred.


39
The cases recognize that there are some actions  an employer might take in response to a worker's  complaint of harassment that will, irrespective  of their success in bringing the harassment to a  halt, subject the employer to liability:


40
A remedial measure that makes the victim of  sexual harassment worse off is ineffective per  se. A transfer that reduces the victim's wage or  other remuneration, increases the disamenities of  work, or impairs her prospects for promotion  makes the victim worse off. Therefore such a  transfer is an inadequate discharge of the  employer's duty of correction.


41
Guess v. Bethlehem Steel Corp., supra, 913 F.2d  at 465; see also Steiner v. Showboat Op. Co., 25 F.3d 1459, 1464 (9th Cir. 1994), cert. denied, 513 U.S. 1082, 115 S. Ct. 733 (1995); Ellison v.  Brady, 924 F.2d 872, 882 (9th Cir. 1991).


42
Negligence of this nature exposes the employer  not to liability for what occurred before the  employer was put on notice of the harassment, but  for the harm that the employer inflicted on the  plaintiff as a result of its inappropriate  response. Recall that in the usual case of co-  worker harassment, the employer becomes liable to  the employee only when it knows or should know  that wrongdoing is afoot and yet fails to take  steps reasonably designed to stop it. See Guess, 913 F.2d at 465. In that scenario, the employer  (provided it exercised due care in hiring the  harasser) typically is held to account only for  injuries that occur after the point at which it  is on notice of the harassment--in other words,  injuries that the employer could have prevented  but did not. Where, however, the employer takes  action that puts a stop to the harassment, but in  a way that inappropriately forces the plaintiff  to bear the costs, it is the plaintiff's loss in  pay, her demotion, or the other "disamenities of  work" for which she is entitled to compensation.


43
Here, then, Quality does not face liability for  the harm that Payton allegedly inflicted on  Hostetler. So far as the record reveals, Quality  had no reason to know that Payton was mistreating  anyone until Hostetler reported the harassment to  Ridenour. Moreover, as we have noted, there is no  proof that the harassment persisted after  Hostetler put Quality on notice of Payton's  alleged misconduct. Supra at 809-10. The transfer  to Goshen appears to have terminated all contact  between Hostetler and Payton and thus foreclosed  any opportunity for the harassment to recur. The  company's asserted liability instead springs from  the transfer itself. If, as Hostetler argues,  Quality transferred her as a means of resolving  the harassment, and if the transfer was a per se  negligent response as discussed in Guess, then  Quality could be held liable for the harm that  the transfer caused her.


44
Based on the record before us, the factfinder  could conclude that the transfer to Goshen left  Hostetler materially worse off, and that the  decision to transfer her was therefore a  negligent response to the alleged harassment.  Hostetler suffered no loss in pay or rank, nor  does it appear that her prospects for promotion  diminished--on the contrary, she was promoted to  store manager when, at her request, she was  transferred back to the South Bend area. On the  other hand, by Hostetler's description (which at  this point is undisputed), the new assignment  brought with it a lengthy commute and a marathon  work schedule. In these concrete respects, the  posting objectively could be viewed as a  burdensome one. As a means of remediating the  harassment Hostetler claimed to have endured,  then, the transfer could be deemed ineffective  per se. See Steiner, 25 F.3d at 1464 ("a victim  of sexual harassment should not have to work in  a less desirable location as a result of the  employer's remedial plan"), citing Intlekofer v.  Turnage, 973 F.2d 773, 779-80 [& n.9] (9th Cir.  1992) (opinion of Hall, J.), and Ellison, 924 F.2d at 882; Quiroz v. Ganna Constr., 1999 WL 59836, at *22 (N.D. Ill. Jan. 27) (Coar, J.).10


45
That Quality had the right to transfer  Hostetler, and that such transfers were  commonplace, does not stand in the way of such a  finding. Quality's authority to transfer  Hostetler is not in question; the reasonableness  of the transfer as a remedial measure is. Title  VII obligates an employer to take appropriate  corrective measures when it knows or has reason  to know that one of its employees is sexually  harassing another. E.g., Guess, 913 F.2d at 465.  The employer breaches the duty of care it owes to  the harassed employee when the steps it takes in  response to the harassment render her job  demonstrably and significantly less rewarding or  desirable. The harassment might cease as a result  of these measures, but the plaintiff is  effectively made to bear the costs. See id.

III.

46
Questions of material fact persist in this case  as to the objective severity of the harassment  alleged and the propriety of the defendant's  response. We therefore REVERSE the entry of summary  judgment in favor of Quality and REMAND for a  trial.



Notes:


1
 The transcript of Hostetler's message (the  accuracy of which is not in dispute) reads as  follows:
There is a situation that occurred this week in  the restaurant and I didn't bring it to your  attention right away. I took it to Kim (Ridenour)  and she hasn't been able to discuss it with you  so now I am notifying you because it has been 2  days and you need to know about it.
On Monday (June 3, 1996), I was in the back d.t.  and Tim (Payton) came back there and I was  running a report and he was talking to me. He  grabbed my face and put his lips on mine. I  dismissed it, came home and told Mark  (boyfriend). I didn't tell him that he actually  put his lips on me but I told him he grabbed my  face and tried to kiss me. He asked me if I said  anything and I told him no, maybe it was a one  time thing.
The next day (June 4, 1996), I was doing the bank  break, sitting at the computer at the desk and he  came up behind me, grabbed my face again and was  literally pulling on my face and I put my head  between my legs and when I did that he grabbed  the back of my bra and, of course, we all know I  am well gifted up there, and my bra doesn't have  one or two snaps, it has 5 and all of them except  one were undone and then later on, I was bending  over to get a quarter that fell underneath the  desk and my butt was sticking up and he said--  well that looks real good or something like that.
So I told Kim I can put up with them and I am  used to working in a restaurant with a bunch of  men and that was fine, but there is a point, and  that is you don't put your hands on me, you don't  kiss me, and you don't undo my bra and I told her  that I should be able to handle this myself and  I like Tim, he does a good job and is a hard  worker, but to me that is something that is  unacceptable so I am just letting you know so you  can take care of it. If you have any questions,  I will be in the restaurant tomorrow between 9  and 3. I'll talk to you later.
R. 27, attachment. We note that Hostetler does  not rely on the remark that Payton purportedly  made on June 4 when she bent over to retrieve a  quarter as evidence of a hostile work  environment.


2
 Ridenour avers that during this period, she began  to investigate Hostetler's complaint. She spoke  with Hostetler herself, of course, and apparently  two other female employees approached her to  report their own uncomfortable experiences with  Payton. Ridenour also spoke with Sabrina Ludwig,  who by Hostetler's account had walked into the  office when Payton was unfastening her bra, but  Ridenour cannot recall what, if anything, Ludwig  said about the incident.


3
 Kochan and Ridenour recount the June 10 meeting  differently. Kochan asserts that he and Ridenour  actually met with Hostetler twice on that date.  At the first meeting, according to Kochan,  Hostetler elaborated on her complaint. Kochan  assured her that harassment would not be  tolerated and that an investigation would be  commenced immediately. Kochan and Ridenour later  met with Payton (who denied Hostetler's  allegations), and Kochan admonished him that even  if events had not transpired "exactly as Ann  said," anything that might be construed as sexual  harassment was inappropriate and if not stopped  would result in disciplinary action. Kochan Dep.  22. Then, according to Kochan, he and Ridenour  met with Hostetler a second time. At that point,  he informed Hostetler that Payton had denied the  allegations, but that he and Ridenour had  apprised him of the company's policy on sexual  harassment and Payton had promised not to engage  in any behavior "that could be misconstrued as  offensive or sexual harassment at all." Kochan  Dep. 22. Kochan indicates that after this second  meeting with Payton, he briefed Bill Wargo, of  Quality's human resources department, on the  situation, and Wargo assumed responsibility for  the investigation. Kochan's understanding was  that Wargo continued to look into the matter  until, at some later date, Payton quit his  employment with Quality.
For her part, Ridenour remembers only one  meeting with Hostetler. Her  version posits an initial meeting between Kochan,  Payton, and herself, during which Payton denied  having harassed Hostetler but was warned that  such behavior was inappropriate and should cease.  Payton "said he was an overly friendly type  person, he liked to give hugs and things like  that, and Jim [Kochan] told him that could be  construed as sexual harassment in some cases."  Ridenour Dep. 26. Ridenour considered Payton to  have been disciplined at that point. Only then,  by Ridenour's account, did she and Kochan meet  with Hostetler. At that time, Hostetler was  informed that Payton had denied the allegations.  Later that same day, according to Ridenour, she  spoke with Hostetler again, at which time  Hostetler indicated to her that the situation had  been resolved to her satisfaction.


4
 At some time between June 10 and June 12,  Hostetler discovered a bank deposit missing from  the safe at the Ireland Road restaurant. On June  12, the day she was transferred, someone from  Quality's security department spoke with her  about the missing money and asked her to submit  to a polygraph examination. Hostetler agreed.  Although her testimony is not entirely clear on  this point, see Hostetler Dep. 74, 75, it appears  that she may have submitted to one examination,  the results of which she never learned. Payton  also submitted to a polygraph, and after he did  so, Hostetler was asked for a second time to do  the same. Again, she agreed. However, when she  arrived for the examination, she was asked to  sign paperwork acknowledging that the inquiry  would cover not only the missing deposit but her  sexual harassment complaint as well. At that  point, she declined to submit to the examination,  indicating that she wished to speak with her  attorney. Hostetler avers that Payton eventually  was determined to have absconded with the money,  was turned over to the police, and was  incarcerated as a result. We can find no  independent evidence in the record confirming her  testimony on that point, however.


5
 Kochan may have participated in this meeting.  Quality asserts that he did, Quality Br. 11, but  the limited excerpts from Hostetler's deposition  in the record do not make this clear.


6
 As evidence of what Hostetler asked her employer  to do, her remark might have some bearing on our  assessment of the adequacy of Quality's response  to the alleged harassment. See Garrison v. Burke,  165 F.3d 565, 571 (7th Cir. 1999) (noting that  plaintiff did not express dissatisfaction with  warnings given to harasser). As we discuss below,  however, Hostetler's contention that Quality's  response was negligent focuses on the company's  delay in acting and on its decision to transfer  her, not on its omission to deal with Payton more  firmly.


7
 We noted at the outset that Quality's subsidiary,  Bravokilo, actually owns the restaurants involved  in this case. Quality does not dispute that it is  the appropriate defendant here, however.


8
 The district court construed Kochan's affidavit  to admit that Quality transferred Hostetler  partly to resolve her harassment allegations. See  1998 WL 456436, at *6, citing Kochan Aff. para.  18. In fact, Kochan merely states that he was  aware of the personality clash between Ridenour  and Hostetler long before the harassment charge.  Id. Kochan goes on to specifically deny any  connection between the transfer and Hostetler's  allegations against Payton. Id. para. 19.


9
 Nor is she claiming that the transfer was  retaliatory. Cf. Collins v. Illinois, 830 F.2d 692, 701-06 (7th Cir. 1987). We have highlighted  the evidence tying the transfer to her harassment  complaint simply to explain why the factfinder  could conclude that the transfer was intended to  remediate the harassment complaint. See Steiner  v. Showboat Op. Co., 25 F.3d 1459, 1465 (9th Cir.  1994), cert. denied, 513 U.S. 1082, 115 S. Ct. 733 (1995).


10
 See also EEOC Compliance Manual (CCH) sec.  615.4(a)(9)(iii), para. 3103, at 3210 (2000) (to  determine whether employer took appropriate  corrective action in response to co-worker  harassment, EEOC will consider "[w]hether it  fully remedied the conduct without adversely  affecting the terms or conditions of the charging  party's employment in some manner (for example,  by requiring the charging party to work less  desirable hours or in a less desirable  location)").